DETAILED ACTION
“Press Forming Method and Tool for Press Forming”
In response to Applicant’s arguments and amendments field on April 4, 2019, new grounds of rejection are made under 35 USC 103. Accordingly, the following action on the merits is made NON-FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Grammar/Syntax -
In line 4: “an workpiece material” Examiner suggests “a workpiece material”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jroski (US 6,505,492) in view of Suzuki et al (US 7,886,564; hereafter “Suzuki”). 
	Regarding Claim 1
Jroski discloses: a tool (fig. 3C) for press forming comprising: 
a tool including a punch (16), a die (11) and an outer circumferential punch )17) in which each of the punch (16) and the outer circumferential punch (17) individually receives a driving force (col. 3, ln. 40-42) and press forms a workpiece material (fig. B, 3B-3C), 
Jroski does not disclose details of a system for controlling press forming, and thus does not specify wherein a sensor which measures a deformation amount of the die for obtaining a pressing force which is applied to the die from the workpiece material during press forming; and detecting that the tool is in a state approaching an overload state based on the pressing force applied to the die, and wherein at least one of the punch and the outer circumferential punch is controlled by at least one of a driving force, a driving speed, and a driving timing, the control being adjusted based on a detection that the tool is in the state approaching the overload state based on the pressing force applied to the die.
Suzuki discloses a tool (102) for press forming (102, fig. 3; col. 1, ln. 22-24) comprising: 
a tool including a punch (102d), an outer circumferential punch (102e), and a die (102a) in which the die (102a) receives a driving force and press forms a workpiece material (300; col. 6, ln. 14-24); 
Examiner notes that the strain sensor is capable of being used for obtaining a pressing force and that such use of a strain gauge is conventional and well-known in the art) which is applied to the die (102a) from the workpiece material (300) during press forming (col. 11, ln. 66 - col.12, ln. 1) and detecting that the tool (102) is in a state wherein a maximum value of the pressing force or distortion of the die has been exceeded (col. 12, ln. 7-9);
wherein at least one of the punch (102d) and the outer circumferential punch (102e) is controlled by at least one of a driving force, a driving speed, and a driving timing, the control being adjusted based on a detection that the tool is in the state (col. 10, ln. 37-42 & col. 12, ln. 29-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the tool of Jroski to include a system comprising a sensor which measures a deformation amount of the die, and to utilize the modified tool to: obtain a pressing force which is applied to the die from the workpiece material during press forming; detect that the tool is in a state approaching an overload state based on the pressing force applied to the die, and control at least one of the punch and the outer circumferential punch by at least one of a driving force, a driving speed, and a driving timing. One of ordinary skill in the art would have been motivated to incorporate the known system of Suzuki - which carries out all of these functions, as set forth above - into the tool of Jroski in order to improve forming conditions and produce higher-quality and more reliable products, as taught by Suzuki (col. 18, ln. 55-63).
Jroski and Suzuki do not specify that the state wherein a maximum value of the pressing force or distortion of the die has been exceeded is a state approaching an overload state.
Examiner notes that the limitation “detecting that the tool is in a state approaching an overload state based on the pressing force applied to the die” as presently recited amounts to an intended-use limitation. Furthermore, the combination of Jroski and Suzuki is capable of performing this function. Suzuki discloses detecting that the tool (102) is in a state wherein a maximum value of the pressing force or distortion of the die has been exceeded (col. 12, ln. 7-9), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have set the maximum value of the pressing force or distortion of the die to a value less than overload; thus, control is carried out before failure. Such consideration would be made by one of ordinary skill in the art through the course of routine engineering and practice, upon review of the disclosures of Jroski and Suzuki. 
Regarding Claim 2:
Jroski in view of Suzuki teaches the tool for press forming of claim 1. 
Jroski further teaches wherein the tool for press forming (fig. 3C) is used for drawing so that the workpiece material (B) is formed into a cylindrical member having an axis line (see fig. 3F).
Suzuki further teaches that the tool (102) comprises: a plurality of sensors (102b: right, left) including the sensor (102b; col. 6, ln. 11-13), and wherein the plurality of sensors (102b: right, left) are provided at multiple locations along a circumferential direction of which the center is the axis line (as in fig. 3).  
	Examiner notes that when the control system of Suzuki is incorporated into the tool of Jroski - as detailed in relation to claim 1, above - the combination meets the limitations of claim 2. 
Regarding Claim 5:
Jroski in view of Suzuki teaches the tool for press forming of claim 1. 
Suzuki further teaches wherein the sensor (102b) is a strain sensor (col. 6, ln. 11-12).  
Examiner notes that when the control system of Suzuki is incorporated into the tool of Jroski - as detailed in relation to claim 1, above - the combination meets the limitations of claim 5. 
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jroski (US 6,505,492) in view of Suzuki (US 7,886,564) - as applied to claims 1 and 5, above - and in further view of Okano (US 6,535,825).
Regarding Claim 3:
Jroski in view of Suzuki teaches the tool for press forming of claim 1. 
Jroski further teaches wherein the tool for press forming (fig. 3C) is used for drawing so that the workpiece material (B) is formed into a cylindrical member having an axis line (see fig. 3F).
Suzuki further teaches that the tool (102) comprises: a plurality of sensors (102b: right, left) including the sensor (102b; col. 6, ln. 11-13).
Jroski and Suzuki do not specify wherein the plurality of sensors are provided at multiple locations along an extension direction of the axis line.  
Okano teaches that it is conventional to utilize strain gauges within a pressure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the combination of Jroski in view of Suzuki to include sensors provided at multiple locations along an extension direction of the axis line. One of ordinary skill in the art would have been motivated to make this change to combat the known problem of varying strains at different die heights, as taught by Okano (col. 1, ln. 18-30 & col. 3, ln. 54-58).
Regarding Claim 4:
Jroski in view of Suzuki and Okano teaches the tool for press forming according to claim 3. 
Suzuki further teaches wherein the plurality of sensors (102b: right, left) are provided at multiple locations along a circumferential direction of which the center is the axis line (as in fig. 3).  
	Examiner notes that when the tool of Jroski is modified in view of Suzuki - as detailed in relation to claim 1, above - the sensors will be positioned at least in the locations disclosed by Jroski. As such, the combination teaches the limitation of claim 4.
Regarding Claim 6:
Jroski in view of Suzuki teaches the tool for press forming of claim 5. 
Suzuki further teaches wherein the strain sensor (102b) includes a detection 
Jroski and Suzuki do not specify wherein the detection unit of the strain sensor is provided at a position at a depth of 5 mm to 50 mm from a forming surface of the die on which the strain sensor is provided.
Okano teaches that it is conventional to utilize strain gauges within a pressure receiving portion of a mechanical press (i.e. within a die) to determine the pressing load (col. 1, ln. 18-23); Okano acknowledges that a problem with this method is that the measured strain values vary depending on the position of the gauges (col. 1, ln. 24-30). Okano solves this problem by positioning a plurality of strain gauges at various heights within the die (col. 3, ln. 54-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the tool of Jroski in view of Suzuki wherein the detection unit of the strain sensor is provided at a position at a depth of 5 mm to 50 mm from a forming surface of the die on which the strain sensor is provided. One of ordinary skill in the art would optimize the positioning of the detection unit(s) in order to detect the strain at least where the maximum press load is applied to the die, as taught by Okano (col. 11, ln. 2-8). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Accordingly, in claim 1. . . a movement speed ratio or the like of each portion of the tool divided into multiple portions is appropriately controlled according to the overload situation. In addition, according to the control, it is possible to prevent continuous forming from being impossible due to an excessive load exceeding the limit of the press forming device, or it is possible to prevent a forming failure of a product associated with the unfilling the tool with a material. As a result, the inside of the tool is filled with a plate-shaped material, a cup-shaped intermediate material, or the like, and it is possible to obtain a product in which each portion of the material has a predetermined plate thickness and a predetermined shape
It is noted that the features upon which applicant relies are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that
Suzuki does not correct the forming condition as long as the differences is not within the tolerance range. Therefore, Suzuki does not detect in a state approaching an overload state. Accordingly, in Suzuki, if the overload state is reached, it is not possible to correct the forming condition even if the difference is within the tolerance range.
Previously, Jroski was cited as teaching this limitation; the modifications to the rejection of claim 1 set forth in in the present Non-Final Office Action remedies that error and makes clear the Office’s position regarding the combination of Jroski and Suzuki. Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As detailed in the rejection of claim 1, above, the combination of Jroski in view of Suzuki is capable of carrying out the function “detecting that the tool is in a state approaching an overload 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show presses/forming presses with similar features to those of the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/Katie L. Parr/Examiner, Art Unit 3725     

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725